Citation Nr: 0019439	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-07 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from December 1943 to 
September 1945.

This appeal arises from an October 1997 rating decision 
denying the appellant's, the veteran's surviving spouse, 
claim of entitlement to service connection for the cause of 
his death.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained.

2.  The evidence does not show that the cause of the 
veteran's death is related to the his active service.

3.  Prior to the veteran's demise service connection was in 
effect for frostbite of the feet and peripheral neuropathy of 
the lower extremities.  

4.  The evidence does not show that the veteran's service-
connected disabilities either substantially or materially 
caused or contributed to cause his death or hasten his 
demise.


CONCLUSION OF LAW

The cause of the veteran's death was neither incurred in 
service or related to any in-service events, nor did his 
service-connected disabilities substantially or materially 
cause or contribute to cause his demise.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the veteran incurred a serious 
head injury when his legs gave way as a result of his 
service-connected disabilities.  The appellant's claim is 
well grounded.  The evidence shows that the veteran 
complained of pain and numbness of the legs resulting from 
his service-connected disabilities, and that he fell 
backwards after trying to rise from a chair.  Also of record 
are supporting statements indicating that the veteran 
experienced instability of the legs.  Presuming the 
credibility of the appellant's assertions and considering the 
evidence favorable to the claim, the claim is well grounded.  
38 U.S.C.A. § 5107(a).  After reviewing the record, the Board 
finds that VA has fulfilled its duty to assist.  The record 
contains VA and non-VA treatment reports associated with 
treatment the veteran received for his service-connected 
disabilities, as well as medical reports associated with the 
cause of the veteran's death.  The appellant's hearing 
transcripts from hearings held in January  and September 1999 
are also of record.

Under 38 U.S.C.A. § 1310, a surviving spouse of a qualifying 
veteran may be eligible for DIC when service-connected 
disabilities were the principal or contributory cause of the 
veteran's demise.  38 U.S.C.A. § 1310; Hilkert v. West, 
12 Vet. App. 145 (1999); 38 C.F.R. § 3.312.  For such a death 
to be considered service connected, it must result from a 
disability incurred or aggravated in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A service-connected 
disability is the principal cause of death when the 
disability singly or jointly was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  To be a contributory cause of death, 
the disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c); see also Lathan v. Brown, 7 Vet. App. 359 (1995).

The surviving spouse of a veteran however cannot receive DIC 
benefits under 38 U.S.C.A. § 1310 if the cause of death of 
the veteran was the result of the veteran's own willful 
misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(a), (b) 
(1999).  "Willful misconduct" is defined as an act 
involving conscious wrongdoing or known prohibited action.  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences and must be the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n)(1),(3) (1999).  

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results  proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

After carefully reviewing and weighing the evidence, the 
Board finds that entitlement to service connection for the 
cause of the veteran's death is not warranted.  As previously 
noted, the appellant asserts that the veteran incurred a 
serious head injury when rising from sitting position, as his 
legs gave way because of his service-connected disabilities.  
The probative and persuasive evidence, however, does not 
support that assertion.

The evidence shows that the veteran died in May 1997 as a 
result of cerebral death (minutes) due to dominant hemisphere 
intracranial hemorrhage (of a day) and cerebrovascular 
disease (year's duration).  An autopsy was not performed, and 
it was unknown if tobacco or alcohol contributed to his 
death.  The manner of death was determined natural.  (See 
Certificate of Death dated May [redacted], 1997).  Prior to the 
veteran's demise, service connection was in effect for 
frostbite of the feet, rated as 50 percent disabling and 
perinephrial neuropathy of the lower extremities, each 
extremity separately rated as 20 percent disabling.  

At the outset the Board notes that the evidence fails to show 
that the cause of the veteran's death was incurred in service 
or related to any events of active service.  The service 
medical records and post-service medical records are 
completely negative in this regard.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; Caluza v. Brown, 7 Vet. App. 498 (1995).

The probative and persuasive evidence also fails to show that 
the veteran's service-connected disabilities substantially or 
materially caused or contributed to cause the his demise.  In 
this case, the Board is cognizant of the clinical findings 
showing that the veteran's service-connected disabilities 
caused pain and numbness of the legs.  The Board is also 
cognizant of the evidence showing that he was issued a 
wheelchair or cane for ambulating.  Nonetheless, the 
persuasive evidence of record does not show that the fall 
occurring in May 1997 resulted from any symptoms associated 
with the veteran's service-connected disabilities, or that 
his service-connected disabilities in any way contributed to 
his demise.

The service medical records show that the veteran received 
treatment for severe trenchfoot and that his left big toe and 
second toe were amputated.  Thereafter VA hospital, 
examination, and clinical reports from 1946 to 1951 show that 
the veteran complained of pain of the feet, and that 
diagnoses made included hammer toe, second toe of the left 
foot and amputation stump, left great toe; residuals of 
frozen feet manifested by decreased skin temperatures, 
reduced circulation, and cyanosis; amputation partial left 
great toes; and hammer toe, deformity, with arthrodesis and 
fusion proximal interphalangeal joint of the left second toe.

VA outpatient treatment reports dated from 1984 to 1987 show 
that the veteran complained of pain and cramps of the feet 
and legs.  During this period, the veteran stated that he 
worked as a janitor and remained on his feet a lot.  
Complaints of falling were not expressed.  Diagnoses recorded 
were leg pain secondary to frostbite of the feet and 
peripheral neuropathy secondary to diabetes mellitus.  
Dysthesia of the feet probably after frostbite plus 
aggravated by diabetes mellitus was also noted.

VA general examination in September 1995 reflected that the 
veteran's mobility was not limited, although the diagnosis 
was residual of frozen feet, versus peripheral neuropathy 
related to diabetes.  The diagnosis on examination of the 
feet was severe distal pain predominately sensory 
polyneuropathy, predominately secondary to frostbite nerve 
injuries.  The examiner noted that there was no clear history 
of progressive neuropathy, other than increased pain.  By 
history the veteran's symptoms were for the most part 
residuals of his frostbite injuries.

In October 1995, the veteran wrote that he could not walk as 
a result of his service-connected disability.  He stated that 
he received wheelchair and orthopedic shoes to assist with 
ambulating.  An October 1995 neurosurgery report shows that 
the veteran had a history of diabetes with peripheral 
neuropathy and numbness of the legs and foot.  At that time, 
the veteran also reported one episode of his legs giving way, 
although he denied using his cane for over a six-month 
period.  The veteran's complaints were attributed to severe 
degenerative disc and joint disease, with low back pain and 
non-specific burning pain of legs, non-localization and 
previous frostbite injury.  Reports in 1995 also show that 
the veteran had a long-standing history of standing numbness 
and pain of the feet related to frost bite, as well as a 
history of hypertension, heart disease and diabetes mellitus.  
The diagnosis was status post cerebrovascular accident in 
December 1995 with associated visual and balance problems.  

The evidence then shows that the veteran was hospitalized on 
several occasions in 1996 for erythema and edema of the right 
foot and mild dizziness.  The impressions included right 
carotid stenosis, status post cerebral vascular accident with 
left homonymous hemianopsia, Type II diabetes mellitus, 
hypertension, peripheral neuropathy, depression, history of 
frostbite of feet, and alcohol and tobacco abuse.  
Additionally, VA outpatient treatment reports show that in 
1996 the veteran continued to receive treatment for problems 
of the feet.  However, in spite of complaints noted, the 
reports show that the veteran remained ambulatory.

A May 1997 Fayette County Emergency Medical Services (EMS) 
report reflects that the veteran was at his neighbor's home 
drinking and barbecuing, and when he stood up from his chair 
he stumbled a few feet and fell on driveway, back first.  EMS 
treated the veteran on the scene and transported him to 
Smithville Regional Hospital.  It was noted that the veteran 
was combative during the transport.  Medical reports from 
Smithville show that the veteran fell backwards hitting the 
back of his head on concrete.  A strong smell of alcohol was 
noticed, the veteran's speech was slurred, and he was 
combative at times.  The diagnosis was fractured skull with 
computed tomography (CT) scan of head for hemorrhage.  
Laboratory test results were indicative of alcohol 
intoxication as findings revealed 215.6 milligrams per 100 
milliliters (mg/dl) of alcohol present.  It was noted that 
.15 percent or 150 mg/dl was indicative of alcohol 
intoxication, and under Texas State law .10 percent is 
"under the influence" of alcohol.  

The veteran was transferred to Brackenridge Hospital.  
Medical reports from that facility, in relevant part, show 
that he underwent a left parietooccipital for evacuation of 
subdural hematoma, intracerebral hematoma and placement of 
subdural intracranial pressure monitor.  After the procedure, 
the veteran's neurological condition deteriorated and he was 
declared brain dead.  The discharge summary shows that the 
veteran struck his head after drinking, (although an 
emergency room note contains one notation that the veteran 
fell from a stool at a bar), and the final diagnoses were 
left subdural hematoma with mass effect and intracranial 
hemorrhage.  

Also of record are a February 1998 statement from T.W.H., 
noting that he called 911, and that when he incurred the 
skull fracture the veteran fell straight back, without 
attempting to catch himself at all, and a January 1999 letter 
from the veteran's family wherein they recalled that in 
February 1997 the veteran fell and appeared unconscious.  
They also recalled that when they asked the veteran what had 
happened, he stated that he had cramps of the legs and his 
legs gave way.  The family then stated that the VA issued 
medication to relieve cramping.  

At hearings held before the RO in January 1999 and before the 
Board in September 1999, the appellant and her daughter 
provided testimony.  In January the appellant testified that 
the veteran initially fell and struck his head in 1996.  At 
that time, he struck the side of his head but did not seek 
medical attention.  She added that the veteran's instability 
progressively worsened over the years, and he used a cane and 
a wheelchair.  The appellant also stated that the veteran 
always complained about pain of the legs.  In September, the 
appellant initially noted that the veteran incurred a 
shrapnel wound of the toes in service and received treatment.  
He was hospitalized for frozen feet and two of his toes were 
amputated.  She also testified that the veteran had poor 
circulation and horrible cramps of the feet.  He had 
difficulty with walking, which worsened over the years.  The 
cause of his death was due to poor circulation as a result of 
the service-connected frostbite injuries.  The appellant's 
daughter clarified that the veteran was not an alcoholic.  

As demonstrated above, the competent and persuasive evidence 
of record does not establish that the veteran's service-
connected disabilities substantially or materially caused or 
contributed to cause or hasten his demise.  Although the 
medical evidence clearly shows that the veteran had pain, 
numbness, and cramps of the legs, the clinical data does not 
show that he had a history of falling as a result of this 
service-connected disabilities.  The medical evidence shows 
that the veteran acknowledged that his legs gave way on one 
occasion in 1995, even though the veteran's family asserts 
that his legs also gave way in 1997.  The evidence also shows 
that even though the veteran was issued a wheelchair and 
cane, the devices were for indoor use and he primarily 
ambulated without those devices.  In addition to the 
foregoing, even when assuming, without conceding, that the 
veteran's service-connected disabilities were productive of 
falling and instability, the evidence still does not show 
that the May 1997 fall occurred as a result of his 
disabilities.  In spite of the certificate of death 
indicating that it was unknown if alcohol contributed to the 
cause of the veteran's demise, the probative and persuasive 
evidence shows that the veteran was under the influence of 
alcohol and when he rose from sitting he stumbled and fell 
striking his head on the pavement.  This is substantiated by 
the Fayette County EMS report and reports from Smithville 
Regional Hospital and Brackenridge Hospital.  Additionally, 
laboratory findings confirmed that the veteran was under the 
influence of alcohol at that time.  Not one of the medical 
reports attribute the veteran's fall to his service-connected 
disabilities, let alone any residuals therefrom.  

Finally, the Board is cognizant of the appellant's and her 
family's assertions, in conjunction with the positive 
findings of pain, cramps, and numbness of the legs and feet 
as well as the evidence showing that the veteran was issued a 
wheelchair and cane for ambulating assistance.  However, 
except for one episode occurring in 1995, the medical 
evidence is completely devoid of any findings suggesting that 
the veteran experienced instability of the legs and feet as a 
result to his service-connected disabilities.  The medical 
evidence merely shows that the veteran experienced pain, 
numbness, and cramps after prolonged standing.  Typically, 
lay persons are not competent to etiologically relate 
symptoms to a medical diagnosis.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
compare with Falzone v. Brown, 8 Vet. App. 398 (1995).  
Because neither the appellant nor her family members have 
such medical knowledge, their assertions are of insufficient 
probative value to establish service connection.  Again, the 
Board stresses that the medical evidence does not suggest 
that the veteran's fatal fall occurred as a result of his 
service-connected disabilities.  

Because the probative and persuasive evidence shows that the 
cause of the veteran's death resulted from a fall while he 
was under the influence of alcohol and does not show that the 
veteran's service-connected disabilities substantially or 
materially caused or contributed to cause or hasten his 
demise, the Board finds that the preponderance of the 
evidence is against the appellant's claim and is not in 
equipoise.  Service connection for the cause of the veteran's 
death is not warranted.  The appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

